NEWMAN, J.,
concurring.
I concur in the majority opinion with respect to plaintiffs negligence claim.
I also concur in the result on plaintiffs claim for “outrageous conduct.” The majority, however, asserts that no inference was possible that the harm resulted from “any systematic unavailability of [emergency medical] services in the area of plaintiff s home,” 101 Or App at 572, but that the harm was simply caused by defendants’ treatment of plaintiffs call as a “deceased person” call. It then asserts that a factfinder could not find that defendants’ conduct was worse than negligent. The majority, therefore, does not correctly describe what a factfinder could find was defendants’ conduct and does not address plaintiffs actual arguments.
Plaintiff asserts that a factfinder could infer that she had seen and heard defendants’ advertising, which advised her that emergency medical services would be delivered to her residence if she called 911, and that the advertising did not state that those services were not available to the unincorporated areas of Lane County. Accordingly, plaintiff asserts that, because the operator informed her over the telephone, in response to her 911 call, that, “We’ll have someone there in just a couple minutes,” a factfinder could infer that defendants had advised plaintiff that, within a “couple minutes,” emergency medical services would be delivered to her residence. I agree that a factfinder could infer that defendants’ misconduct in this case consisted of, not only the treatment of *574plaintiffs call as a “deceased person” call, but also the misleading advertising and the promise over the telephone of immediate assistance.
Nonetheless, a factfinder could not find that defendants’ conduct was undertaken with intent to cause plaintiff severe emotional distress. Furthermore, there was nothing “special” in the relationship between defendants and plaintiff that would allow a lesser degree of culpability to suffice. See Torgeson v. Connor, 86 Or App 179, 738 P2d 994 (1987). Defendants, therefore, were entitled to summary judgment on plaintiffs claim for “outrageous conduct.”